 

[ex10-34_001.jpg] [ex10-34_002.jpg]





 

Exhibit 10.34

 

SRB Marketing Consulting Services

 

Project Scope & Pricing $15,000/ 1st mo

 

This Marketing Consulting Services Agreement (“Agreement”) is entered into as of
this 29th day of March 2019, by and between Sampson R. Bean, LLC, a Florida
limited liability company (“Company”) and CipherLoc Corporation., a Texas profit
corporation (including its affiliates and related entities, “Client”).

 

Company shall provide the necessary services to establish marketing and sales
consulting, including marketing documents, one pagers, ppt, and additional
product documentations for Client by implementing a customized Company services,
outlined in this Agreement.

 

SRB Marketing Services

 

  ● Create company branding and imaging strategy   ● Product line re-branding  
● Create documents that focus on CipherLoc’s value proposition   ● Create
documents that show the competitive advantage of using CipherLoc’s products   ●
Create graphics to aid in visual messaging (innovative charts, graphical
analytics, real-life scenarios, etc.)

 

SRB Sales Services

 

  ● Create sales leave behind documents – one pagers and brochures   ● Slide
deck for sales team, with custom powerpoint template   ● Create pricing template
for sales team   ● Design promotional items (CipherLoc wearables, USB, pens,
etc.)

 

Acceptance Criteria

 

Client will have time to review, send changes and obtain updated documents. If
defects are identified, the defects will be categorized and scheduled for timely
resolution. Updates and changes will be completed within a reasonable timeframe
depending on the changes necessary.

 

Schedule/Timelines

 

SRB Implementation and the release of documents shall be completed in
approximately three (3) months.

 

The project will include the following phases:

 

First week onsite analysis   Scottsdale/Austin or other location       Markeitng
Documents - priority on value propositions and competitive adavanage documents
Month 1     Sales Documents – priority one pagers, and pricing templates. Month
2     Sales/Marketing cont – priority of updating web presence Month 3

 

 Sampson R Bean Consulting1 of 2

 

 



[ex10-34_001.jpg] [ex10-34_002.jpg]

 

Fees and Payment Terms

 

All Fees include design of promotional items, marketing/sales electronic
verisions, which will be property of Client. It does not include cost printing,
marketing leave behind promotional items or brochures. Travel will be reimbursed
by the Client, when submitted by the Company in a timely fashion.

 

First Month: $15,000.00 Second Month: $12,000.00 Third Month: $10,000.00 Any
additional month: $10,000.00

 

First half of first month due upon start of the contract ($7,500), second half
net 30. Each month following will be billed net 30.

 

Additional enhancements agreed upon by both parties that are outside the scope
of this Agreement shall be billed at an agreed upon fee.

 

Termination by Either Party

 

This Agreement may be terminated upon thirty (30) days written notice without
cause or penalty by either party.

 

Authorization

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have caused this SOW to be duly executed as of the date first written above.

 

CipherLoc Corporation   Sampson R. Bean, LLC           Signature: /s/ Milton
Mattox   Signature: /s/ Alicia Anderson Name: Milton Mattox   Name: Alicia
Anderson Title: Chief Operating Officer   Title: CEO Date: March 29, 2019  
Date: March 28, 2019

 

 Sampson R Bean Consulting2 of 2

 

 